Exhibit 10.8

 

 

 

 

 

 

 

[g60381kmi001.jpg] 

 

 

 

 

 

 

 

 

 

 

 

 

5601 Granite Parkway, Suite 740

Plano, Texas 75024-6654

T 972.377.0300

F 972.377.0307

bvafirm.com

 

 

 

BUSINESS

 

 

VALUATION

 

 

ADVISORS

 

February 17, 2009

 

Board of Directors of CLST Holdings, Inc.

17304 Preston Road, Suite 420

Dallas, Texas 75252

 

Dear Directors:

 

Pursuant to our engagement letter dated December 17, 2008, you have requested
that Business Valuation Advisors LLC (“BVA”) provide an opinion (the “Opinion”)
as to the fairness, from a financial point of view, to the nonaffiliated
stockholders of CLST Holdings, Inc. (“CLST” or the “Company”) of the
consideration to be paid by CLST in the transaction discussed below (the
“Transaction”).

 

The Transaction

 

We understand that CLST Asset III, LLC, which is indirectly wholly owned by
CLST, is today consummating the acquisition of two receivable portfolios,
Portfolio A and Portfolio B, collectively referred to as the “Portfolios,” from
Fair Finance Company (“Fair”), Timothy S. Durham, and James F. Cochran
(collectively, the “Seller”). In connection with the Transaction, CLST will pay
total consideration of $3,594,354, with 50 percent being paid in cash, 25
percent being paid in the form of newly issued shares of CLST common stock, and
the remaining 25 percent being financed with note payables to the Seller (the
“Seller Notes”). The Seller Notes relating to Portfolio A will be payable in 11
quarterly installments, each consisting of equal principal payments, plus all
interest accrued through such payment date at a rate of 4.0 percent plus the
London interbank offered rate (“LIBOR”). The Seller Notes relating to Portfolio
B will be payable in 21 quarterly installments, each consisting of equal
principal payments, plus all interest accrued through such payment date at a
rate of 4.0 percent plus LIBOR.

 

Scope of Analysis

 

In connection with this Opinion, BVA conducted various procedures,
investigations, and financial analyses with respect to the preparation of our
Opinion including, but not limited to, the following:

 

1.

Reviewed the Purchase and Sale Agreement (the “Purchase Agreement”) by and
between the Seller and CLST;

2.

Reviewed the Limited Liability Company Agreement of CLST Asset III, LLC;

3.

Reviewed a memorandum from Whitley Penn LLP to the Company regarding net
operating loss carry forwards;

4.

Reviewed an internal balance sheet as of November 30, 2008 for CLST, which
management represented to be the latest data available;

 

--------------------------------------------------------------------------------


 

5.

Reviewed certain accounting entries provided by CLST management for CLST’s
recent acquisition of the FCC Texas bulk portfolio;

6.

Reviewed minutes of the Company’s Board of Directors meetings for the previous
12 months;

7.

Reviewed summary information provided by Fair regarding the outstanding balances
of the Portfolios as well as other statistics, such as weighted average
remaining life, aging, and weighted average interest rate among others;

8.

Reviewed detailed cash flow models provided by Fair management for the FCC Texas
bulk portfolio and the Portfolios;

9.

Reviewed investment memoranda prepared by Fair relating to the Portfolios;

10.

Reviewed an offering circular for Fair dated July 24, 2008;

11.

Reviewed sample contracts of the loans in the Portfolios provided by Fair;

12.

Reviewed and analyzed information obtained from the capital markets;

13.

Discussed the operations, financial conditions, future prospects, and projected
operations and performance of CLST and the Portfolios with the management of
CLST and Fair;

14.

Reviewed certain publicly available and privately provided financial statements
and other business and financial information of CLST, Fair, and the Portfolios,
respectively, and the industry in which CLST and Fair operate;

15.

Reviewed certain financial forecasts provided by CLST’s management relating to
CLST future earnings;

16.

Reviewed CLST’s historical trading price and trading volume for its publicly
traded stock; and

17.

Conducted such other analyses and considered such other factors as we deemed
appropriate.

 

Limiting Conditions and Assumptions

 

This Opinion is subject to the terms and conditions of our engagement letter. In
performing our analyses and rendering this Opinion, BVA, with your consent:

 

1.

Relied upon the accuracy, completeness, and fair presentation in all material
respects of any and all information obtained from public sources or provided to
it from private sources, including the management of CLST and Fair. BVA did not
independently verify such information;

2.

Assumed that any estimates, forecasts, projections, and assumptions furnished to
BVA were reasonably prepared and based upon the best currently available
information and good faith judgment of the person furnishing such information
and that such forecasts and projections are achievable as presented;

3.

Assumed that the final versions of all documents reviewed in draft form by BVA
conform in all material respects to the drafts reviewed;

4.

Assumed that information supplied to BVA and representations and warranties made
in the Purchase Agreement are substantially accurate;

5.

Assumed that all of the conditions required to implement the Transaction will be
satisfied and that the Transaction will be completed in accordance with the
Purchase Agreement without any amendments thereto or any waivers of any terms or
conditions thereof;

6.

Relied upon the fact that the Board of Directors and CLST have been advised by
counsel as to all legal matters with respect to the Transaction, including
whether all procedures required by law to be taken in connection with the
Transaction have been duly, validly and timely taken; and

7.

Assumed that all governmental, regulatory or other consents and approvals
necessary for the consummation of the Transaction will be obtained without any
adverse effect on CLST, Fair, or the contemplated benefits expected to be
derived in the Transaction.

 

2

--------------------------------------------------------------------------------


 

In our analysis and in connection with the preparation of this Opinion, BVA has
made numerous assumptions with respect to industry performance, general
business, market and economic conditions and other matters, many of which are
beyond the control of any party involved in the Transaction. To the extent that
any of the foregoing assumptions or any of the facts on which this Opinion is
based prove to be untrue in any material respect, this Opinion cannot and should
not be relied upon.

 

BVA did not make any independent evaluation of any of the forecasts or
projections with which it was furnished. This Opinion should not be construed as
a valuation opinion, credit rating, solvency opinion, an analysis of CLST’s or
Fair’s credit worthiness, tax advice, or accounting advice. BVA has not been
requested to, and did not, (a) initiate any discussions with, or solicit any
indications of interest from, third parties with respect to the Transaction, the
assets, businesses or operations of CLST, or any alternatives to the
Transaction, (b) negotiate the terms of the Transaction, and therefore, BVA has
assumed that such terms are the most beneficial terms, from CLST’s perspective,
that could, under the circumstances, be negotiated among the parties to the
Purchase Agreement and the Transaction, or (c) advise the Board of Directors or
any other party with respect to alternatives to the Transaction. BVA has not
made, and assumes no responsibility to make, any representation, or render any
opinion, as to any legal matter.

 

The basis and methodology for this Opinion have been designed specifically for
the express purposes of the Board of Directors and may not translate to any
other purposes. This Opinion (a) does not address the merits of the underlying
business decision to enter into the Transaction versus any alternative strategy
or transaction; (b) is not a recommendation as to how the Board of Directors or
any stockholder should vote or act with respect to any matters relating to the
Transaction, or whether to proceed with the Transaction or any related
transaction, and (c) does not indicate that the consideration paid is the best
price possibly attainable under any circumstances; instead, it merely states
whether the consideration in the Transaction is within a range suggested by
certain financial analyses. The decision as to whether to proceed with the
Transaction or any related transaction may depend on an assessment of factors
unrelated to the financial analysis on which this Opinion is based. This letter
should not be construed as creating any fiduciary duty on the part of BVA to any
party.

 

BVA has prepared this Opinion effective as of the date of this letter. This
Opinion is necessarily based upon market, economic, financial and other
conditions as they exist and can be evaluated as of the date hereof, and BVA
disclaims any undertaking or obligation to advise any person of any change in
any fact or matter affecting this Opinion which may come or be brought to the
attention of BVA after the date hereof. Notwithstanding and without limiting the
foregoing, in the event that there is any change in any fact or matter affecting
this Opinion after the date hereof and prior to the completion of the
Transaction, BVA reserves the right to change, modify or withdraw this Opinion.

 

This Opinion, or excerpts thereof, may be included in any public filing
distributed to stockholders of the Company in connection with the Transaction or
other document required by law or regulation to be filed with the Securities and
Exchange Commission.

 

Except as described above, this Opinion is not intended for general circulation
or publication, nor is it to be reproduced, used for any other purpose, or
distributed to third parties without our express written consent.

 

3

--------------------------------------------------------------------------------


 

BVA has not had any material relationship with any party to the Transaction for
which compensation has been received or is intended to be received, nor is any
such material relationship or related compensation mutually understood to be
contemplated.

 

Conclusion

 

Based upon and subject to the foregoing, BVA is of the opinion that as of the
date hereof, the consideration to be paid by CLST in the Transaction is fair,
from a financial point of view, to the nonaffiliated stockholders of the
Company.

 

 

 

Respectfully submitted,

 

 

 

/s/ Business Valuation Advisors LLC

 

Business Valuation Advisors LLC

 

4

--------------------------------------------------------------------------------